Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 18, “a fluid mixture stream” should read -- the fluid mixture stream – since a fluid mixture stream was previously recited in line 13. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the third flow path" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. 6179056B1).
Regarding claim 1, Smith discloses a system (100, fig. 4A) comprising: a fitst tubing (112 or [120, 128, 136] connected and having the same flow bore for gas flow, see figs. 4A-C); a second tubing (118) arranged within the first tubing (112 or [120, 128, 136]) to form a first flow path (118a) within the second tubing (118) and a second flow path (120a) between the second tubing (118) and the first tubing (112 or [120, 128, 136]); 
a pump (130, fig. 4B and refer to col. 8 lines 25-30: electrical submersible pump) disposed within the first tubing (112), the pump (130) having a discharge end (128c or 124a; refer to col. 9 lines 25-33) fluidly connected to the first flow path (118a); 
a seal fitting (see section of fig. 4C below) coupled to a distal end of the first tubing (136), the seal fitting having a third flow path defined therethrough (see section of fig. 4C below) and a sealing arrangement (combination of packer 142 and seal element shown in section of fig. 4C below) positioned to isolate the second flow path (120a) from a portion (114) of an external environment of the first tubing (136); and 
a gas separator (134 see fig. 4C and refer to col. 8 lines 44-45) positioned to receive a fluid mixture stream from the third flow path (see section of fig. 4C below), the gas separator (134) having a separation chamber (section of 134 near 138c with two arrows showing flow into the annulus and gas flow into 136) in which the fluid mixture stream is separated into a gas stream and a liquid-rich fluid stream with a free gas content that is lower than that of the fluid mixture stream (refer to col. 8 lines 55-66; the liquid separated at separator 134 is a liquid-rich fluid stream with a free gas content that is lower than that of the fluid mixture stream), the gas separator (134) having at least a first passage (passage through 138c) to direct the gas stream into the second flow path (120a) and at least a second passage (via perforations 138b) to direct the liquid-rich fluid stream into the pump (130; refer to col. 7 line 55 to col. 8 line 5).  

    PNG
    media_image1.png
    582
    791
    media_image1.png
    Greyscale

Regarding claim 2, Smith discloses wherein the seal fitting comprises a seal receptacle (138) attached to the distal end of the first tubing (136) and a seal adapter (see section of fig. 4C above) received within the seal receptacle, the seal adapter having a bore providing the third flow path (see section of fig. 4C above).  
Regarding claim 3, Smith discloses wherein the sealing arrangement comprises at least one seal element (see section of fig. 4C above) disposed between the seal receptacle (138) and the seal adapter (see section of fig. 4C above).  
Regarding claim 19, Smith discloses a method comprising: disposing a first tubing (120, see fig. 4A) in a well (112, see fig. 4A and refer to col. 7 lines 50-56); disposing a second tubing (118) within the first tubing (120) to form a first flow path (118a) within the second tubing (118) and a second flow path (120a) between the second tubing (118) and the first tubing (120); 
fluidly connecting a discharge end (128c or 124a; refer to col. 9 lines 25-33) of a pump (130, fig. 4B) to the first flow path (118a); fluidly connecting a gas separator (134 see fig. 4C and refer to col. 8 lines 44-45) to the pump (130; via perforations 138b; see figs. 4B-4C) and the second flow path (120a; via passageway 128d); 
isolating (via packer 142) the second flow path (120a) from a portion (114) of the well below the first tubing (see fig. 4C); receiving a fluid mixture stream (see fig. 4C) from the well inside the gas separator (134; refer to col. 8 lines 55-57); by the gas separator (134), separating the fluid mixture stream into a gas stream and a liquid-rich fluid stream with a free gas content that is lower than that of the fluid mixture stream (refer to col. 8 lines 55-66; the liquid separated at separator 134 is a liquid-rich fluid stream with a free gas content that is lower than that of the fluid mixture stream); and simultaneously producing the gas stream and the liquid-rich fluid stream to the surface by directing the gas stream from the gas separator (134) into the second flow path (120a) and directing the liquid-rich fluid stream from the gas separator (134) into the pump (130) while operating the pump (refer to col 8 line 55 to col. 9 line 5).   
Regarding claim 20, Smith discloses wherein isolating the second flow path (120a) from the portion (114) of the well (112) below the first tubing comprises attaching a seal receptacle (138) to the first tubing (136), attaching a seal adapter (see section of fig. 4C above) to the gas separator (134; the seal adapter is attached to the gas separator 134 via 138C), receiving the seal adapter within the seal receptacle (see section of fig. 4C above), and forming a seal (seal element; see section of fig. 4C above) between the seal adapter and the seal receptacle (138).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 6179056B1), in view of Fehri (U.S. 2019/0234193A1).
	Regarding claim 5, Smith teaches all the features of this claim as applied to claim 2 above; Smith further discloses the pump (130) to be an electrical submersible pump, ESP (col. 8 lines 25-28); however, Smith is silent to a motor operatively coupled to the pump and the gas separator.  
	Fehri teaches a gas and liquid separator assembly (fig. 1)  for enhancing gas and liquid separation (refer to abstract). An ESP (17, 25, fig. 1) includes a motor (21; refer to para 0017) operatively coupled to the ESP and the gas separator for driving the ESP to pump liquids to surface (refer to abstract and para 0008 and 0029). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to include a motor operatively coupled to the pump and the gas separator, as taught by Fehri, for the predictable result of driving the ESP to pump the liquid separated by the gas separator to surface. 
Regarding claim 6, the combination of Smith and Fehri teach all the features of this claim as applied to claim 5 above; Fehri further teaches a seal section (23) positioned to seal the motor (21) from fluids in the portion of the external environment of a tubing (13; see fig. 1: seal 23 prevents fluid from entering into electrical motor 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to include a seal section positioned to sea the motor from fluids, as taught by Fehri, for protecting the pump by preventing fluid migration into the pump.
Regarding claim 8, the combination of Smith and Fehri teach all the features of this claim as applied to claim 5 above; Fehri further teaches wherein the gas separator comprises a vortex generator (refer to para 0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gas separator of Smith to a vortex generator, as taught by Fehri,  the purpose of substituting one known type of gas separator for another for the purpose of optimization to separate gas from liquids. 
Regarding claim 9, the combination of Smith and Fehri teach all the features of this claim as applied to claim 5 above; Smith further discloses the bore of the seal adapter (see section of fig. 4C above) is fluidly connected to the gas separator (134).
However, Smith fails to teach an intake having a bore fluidly connected to the bore of the seal adapter and at least one orifice connecting the bore of the intake to the portion of the external environment of the first tubing.
Fehri teaches an intake (43, fig. 1) having a bore fluidly connected to the bore of the gas separator (41, see figs. 1 and 3) and at least one orifice (opening at 45) connecting the bore of the intake (43) to the portion of an external environment of tubing (11). Intake (43) serves as an inlet for admitting well fluids into the gas separator as indicated by arrow 45 (refer to para 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal adapter of smith to include an intake having a bore fluidly connected to the bore of the seal adapter and at least one orifice connecting the bore of the intake to the portion of the external environment of the first tubing, as taught by Fehri, for serving as an inlet for admitting well fluids into the gas separator (refer to para 0024).
Regarding claim 10, the combination of Smith and Fehri teach all the features of this claim as applied to claim 9 above; Smith discloses the gas separator attached to the upper end of the seal adapter at 138C. Fehri teaches the intake (43) attached to a lower end of the gas separator (41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Smith and Fehri before him or her, to have modified the assembly of Smith to have the intake and the gas separator are attached to opposite ends of the seal adapter, for the predictable result of admitting well fluids into the gas separator. 
Regarding claim 11, the combination of Smith and Fehri teach all the features of this claim as applied to claim 10 above; Smith discloses the use of power cables run along the exterior surface of tubing (20) to supply power to the ESP while keeping the power cable out of the flow path of the fluids, thus preventing the power cable from failure caused by contact with fluids (refer to col. 6 lines 30-49). 
However, Smith is silent to the power cable electrically coupled to the motor.  
Fehri further teaches a power cable (19) electrically coupled to the motor (21; see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to have the power cable electrically coupled to the motor, as taught by Fehri, for the predictable result of supplying power to drive the ESP. 
Regarding claim 13, the combination of Smith and Fehri teach all the features of this claim as applied to claim 5 above; Smith further discloses wherein the bore of the seal adapter (see section of fig. 4C above) is fluidly connected to the gas separator (134) and is exposed to the portion (144) of the external environment of the first tubing (136).  
Regarding claims 14-15, the combination of Smith and Fehri teach all the features of this claim as applied to claim 13 above; Smith further discloses the use of power cables to supply power to the ESP (refer to col. 6 line 30). 
However, Smith is silent to the motor disposed within the second tubing and the power cable electrically coupled to the motor.  
Fehri further teaches wherein the motor (21) is disposed within a second tubing (11) and a power cable (19) electrically coupled to the motor (21; see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to have the motor disposed within the second tubing and the power cable electrically coupled to the motor, as taught by Fehri, for the predictable result of supplying power to drive the ESP. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 6179056B1), in view of Fehri (U.S. 2019/0234193 A1) as applied to claim 5 above, and further in view of Nowitzki et al. (U.S. 9638015B2). 
Regarding claim 7, the combination of Smith and Fehri teach all the features of this claim as applied to claim 5; however, the combination of Smith and Fehri fail to teach one or more sensors to measure one or more parameters in a portion of an external environment of the motor.  
Nowitzki et al. teach downhole sensors (620) connected to a motor (115) for measuring one or more parameters in a portion of an external environment of the motor (115) such as motor speed, internal motor temperature, pump discharge pressure, flow rate (refer to col. 5 line 60 to col. 6 line 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Smith and Fehri to include one or more sensors coupled to the motor, as taught by Nowitzki et al., to measure one or more parameters, such as motor speed, internal motor temperature, pump discharge pressure, and flow rate in a portion of an external environment of the motor (refer to col. 5 line 60 to col. 6 line 4). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 6179056B1), in view of Shaw et al. (U.S. 2003/0145989A1).
Regarding claim 16, Smith discloses a system (100, fig. 4A) comprising: a production tubing (112 or [120, 128, 136] connected together, see fig. 4A, 4B) extending from a wellhead (col. 7 lines 62-65: wellhead not shown) at a surface into a well (112), the production tubing (112 or 120, 128, 136) positioned in the well (112) to form an annulus (112b) between the production tubing (112 or 120, 128, 136) and the well (122); 
a tubing (118) extending from the wellhead (col. 7 lines 62-65: wellhead not shown) at the surface into the production tubing (120, 128, 136), the tubing (118) arranged within the production tubing (120, 128, 136) to form a first flow path (118a) within the tubing (118) and a second flow path (120a) between the tubing (118) and the production tubing (120, 128, 136); 
a pump (130, fig. 4B) disposed within the production tubing (112), the pump (130) having a discharge end (128c or 124a; refer to col. 9 lines 25-33) fluidly connected to the first flow path (118a); 
a seal receptacle (138) attached to a distal end of the production tubing (136); a seal adapter (see section of fig. 4C below) received within the seal receptacle (138), the seal adapter having a bore (see section of fig. 4C below) to receive a fluid mixture stream from a portion (114) of the well (122) below the production tubing (136; refer to col. 7 lines 55-59); 
at least one seal element (see section of fig. 4C below) disposed between the seal receptacle (138) and the seal adapter to isolate the second flow path (120a is connected to 112b) from the portion (114) of the well (112) below the production tubing (120, 128, 136); and 
a gas separator (134 see fig. 4C and refer to col. 8 lines 44-45) positioned to receive a fluid mixture stream from the third flow path (the seal adapter bore; see section of fig. 4C below), the gas separator (134) having a separation chamber (section of 134 near 138c with arrow showing flow into the annulus and gas inflow into 136) in which the fluid mixture stream is separated into a gas stream and a liquid-rich fluid stream with a free gas content that is lower than that of the fluid mixture stream (refer to col. 8 lines 55-66; the liquid separated at separator 134 is a liquid-rich fluid stream with a free gas content that is lower than that of the fluid mixture stream), the gas separator (134) having at least a first passage (passage through 138c) to direct the gas stream into the second flow path (120a) and at least a second passage (via perforations 138b) to direct the liquid-rich fluid stream into the pump (130; refer to col. 7 line 55 to col. 8 line 5).  

    PNG
    media_image2.png
    582
    791
    media_image2.png
    Greyscale

However, Smith is silent to a coiled tubing.
Shaw et al. teach a tubing (47, fig. 1) that supports pump assembly (37) in a production tubing (15), wherein the tubing (47) can also be a coiled tubing (para 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed to have substituted tubing (118) of Smith with a coiled tubing, as taught by Shaw et al., for the purpose of substituting one type of tubing for another and the results of the substitution would have been predictable. 
Regarding claim 17, the combination of Smith and Shawn et al. teach all the features of this claim as applied to claim 16 above; Smith further discloses a packer (142) disposed in the annulus (112b) to isolate a portion of the annulus (112b) connected to the surface from the portion of the well below the production tubing (see fig. 4C).  
	Regarding claim 18, Smith teaches all the features of this claim as applied to claim 2 above; Smith further discloses the pump (130) to be an electrical submersible pump, ESP (col. 8 lines 25-28).
However, Smith is silent to a motor operatively coupled to the pump and the gas separator.  
Shawn et al. teach a motor (41) operatively coupled to pump (39) and gas separator (23) for driving the pump to pump liquids separated by the gas separator (23, refer to para 0024 and 0025). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smith to include a motor operatively coupled to the pump and the gas separator, as taught by Shawn et al., for the predictable result of driving the pump. 
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reid (U.S. 2011/0162832A1) discloses a system (10, see figs. 1A-2B) for gas and liquid separation comprising: a first tubing (16); a second tubing (24) arranged within the first tubing (16, see figs. 1A-1B) to form a first flow path (fig. 2A; flow path moving liquid flow L) within the second tubing (24) and a second flow path (34, fig. 2A; flow path moving mixed flow M) between the second tubing (24) and the first tubing (16). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672